DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claims 1, 9, 10, 17 and 18 under nonstatutory double patenting, Examiner withdraws said rejections due to proper filing of the Terminal Disclaimer.
With respect to the rejection of claim 9 under 35 USC 103, Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. Applicant argues, see page 8:
However, the gate 220 and registers 230-234 of Abernathy are components of a processor design, not a memory device. 
Examiner respectfully disagrees. Registers are known to store, i.e. memorize, logic values. Therefore based on the broadest reasonable interpretation principle, it is reasonable to consider the stage 0-3 devices as memory devices since they include registers that memorize logic values.
Applicant further argues, see page 9:
Additionally, even if the gate 220 and/or registers 230-234 of Abernathy could be considered to be memory devices, a point which Applicant does not concede, the gate 220 and registers 230-234 do not execute an operation in a mode associated with the state of the clock signal. As taught by Abernathy, gate 220 passes or does not pass 
Examiner respectfully disagrees. Note that the output of gate 220 is dependent on logic states of both inputs, clock and idle and the gate 220 drives the pipeline stage. Therefore the performing or stalling the pipelining is “associated” with the states of both inputs, not just solely “associated” with one. For example, the output of the gate 220 is switching between logic 1 and 0 when the clock 200 is in a state of switching 1 and 0. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abernathy (US 2007/0074059 A1).
	Regarding claim 9, Abernathy teaches an apparatus comprising: 
Fig. 2, 220, 230~234, [0039] registers 230-234) configured to receive a clock signal (Fig. 2, clock 200) and an enable signal (Fig. 2, stall 1 signal 190), wherein responsive to a state of the clock signal when the enable signal is transitioned to an active state (Fig. 2, AND gate 220), the first device is further configured to execute an operation in a mode associated with the state of the clock signal (Fig. 2, 230~234, continue or stop pipelining).
Regarding claim 10, all the limitations of claim 9 are taught by Abernathy.
Abernathy further teaches an apparatus, further comprising a second memory device configured to receive the clock signal and the enable signal (Fig. 2, 250, 260~264, [0038] registers 260-264), wherein responsive to the state of the clock signal when the enable signal is transitioned to the active state (Fig. 2, AND gate 250), the second device is further configured to execute the operation in the mode associated with the state of the clock signal (Fig. 2, 260~264, continue or stop pipelining).
Regarding claim 11, all the limitations of claim 10 are taught by Abernathy.
	Abernathy further teaches an apparatus, further comprising wherein the first memory device and the second memory device are configured to execute the operation at different times (Fig. 2, stage 1 and stage 0, stall 1, stall 0).
Regarding claim 15, all the limitations of claim 10 are taught by Abernathy.
	Abernathy further teaches an apparatus, further comprising a third memory device configured to provide the clock signal and the enable signal, wherein the third memory device is (Fig. 2, stage 2, 170, 290-294, [0036] registers 290-294).
Regarding claim 16, all the limitations of claim 15 are taught by Abernathy.
	Abernathy further teaches an apparatus, wherein the third memory device is configured to execute the operation prior to at least one of the first memory device or the second memory device (Fig. 2, stage 2, Stall2 detection, note Stall2 signal is fed back to stage 1 and stage 0).
Allowable Subject Matter
Claims 1-8, 12-14, 17-20 are allowed. Specifically, the independent claim 1, 12, 14 and 17 are allowed over the prior arts. The dependent claims 2-8 are allowed due to their dependencies to the said independent claim 1. The dependent claim 13 is allowed due to its dependency to the said independent claim 12. The dependent claims 18-20 are allowed due to their dependencies to the said independent claim 17.
The following is an examiner' s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest an apparatus comprising: a plurality of second devices configured to receive the clock signal and the enable signal and to execute an operation responsive to an active state of the enable signal, wherein the operation is executed in a mode based, at least in part, on a resting state of the clock signal when the enable signal transitioned to the active state, in combination with the other limitations of the claim.
Regarding claim 12, the prior arts fail to teach or reasonably suggest an apparatus wherein the different times are based, at least in part, on a first counter of the first device and a second counter of the second device, wherein the first counter and the second counter are configured to count to different predetermined values, in combination with the other limitations of the claim.
Regarding claim 14, the prior arts fail to teach or reasonably suggest an apparatus an external resistance, wherein the first device and the second device are configured to access the external resistance at different times when the operation is a calibration operation, in combination with the other limitations of the claim.
Regarding claim 17, the prior arts fail to teach or reasonably suggest a method comprising: receiving a clock signal from a first memory device; receiving an enable signal from a first memory device; and executing an operation in a first mode when the clock signal is in a first state when the enable signal is received or in a second mode when the clock signal is in a second state when the enable signal is received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEOKJIN KIM/Primary Examiner, Art Unit 2844